Citation Nr: 1340268	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  09-48 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right shoulder disability.

2.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to November 1974 and from December 1974 to April 1978.  

These matters come before the Board of Veterans' Appeals from an August 2008 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).  These matters were remanded by the Board in January 2011 and September 2012.  Following a Board hearing in March 2013, these matters were again remanded in July 2013 for additional development.

In the July 2013 Board remand, the Board noted that the issue of entitlement to service connection for left shoulder injury (separate from the already service-connected left upper extremity peripheral neuropathy) has been raised by the record (see March 2013 transcript, pages 21-22), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As it does not appear that any action has been taken on this matter, it is again referred to the AOJ for appropriate action.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

In July 2013, the Board remanded the matters of entitlement to service connection for right shoulder injury and cervical spine disability to obtain an addendum opinion regarding whether the Veteran's shoulder injury and/or cervical spine disability were aggravated beyond the nature progression due to his service-connected disabilities (specifically residuals of low back strain injury).  VA opinions regarding the shoulder and cervical spine were duly obtained in August 2013.  As to both the shoulder and cervical spine, the examiner opined that such were less likely than not aggravated by the service-connected residuals of low back strain because such "are not a known or recognized cause of" shoulder problems/cervical spine degenerative joint disease.  

The August 2013 opinions are arguably inadequate.  The question involved as to both disabilities is whether they have been aggravated (increased in severity) due to the service-connected low back strain with lower extremity radiculopathy.  The examiner's reason for the opinion that there was no such aggravation is couched in terms of whether the low back disability caused the right shoulder and/or cervical spine disability.  Even if the low back disability did not cause these disabilities, the Board must still resolve the question of whether they increased in severity due to the low back disability; that is, have they been aggravated by the low back disability.  The Veteran's representative strongly argues that the VA opinion regarding aggravation is not supported by an adequate rationale, and the Board must agree.  

The United States Court of Appeals for Veterans Claims (Court) has held that an examination that provides an etiology opinion without a rationale is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has further held that once VA has provided a VA examination, it is required to provide an adequate one.  Thus, addendum opinions are warranted to more fully address whether the Veteran's claimed right shoulder and cervical spine disabilities were aggravated by his service-connected residuals of low back strain injury. 

Notably, if an RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should return the claims folder to the examiner who examined the Veteran in August 2013 for review and an addendum to the opinions offered in the examination report.  The examiner should review the claims file and render an opinion as to the following:

a)  Whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's right shoulder injury was aggravated (permanently increased in severity) by his service-connected residuals of low back strain.

b)  Whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's cervical spine disability was aggravated (permanently increased in severity) by his service-connected residuals of low back strain.

The examiner is requested to discuss the impact, if any, of the low back disability on the right shoulder and cervical spine disabilities in terms of whether any such impact has resulted in an increase in the severity of the right shoulder and cervical spine disabilities. 

If the August 2013 VA examiner is no longer available, the Veteran should be scheduled for another VA examination for the purpose of responding to the above-posed questions regarding aggravation.  In the event the Veteran fails to report for such examination, the claims file should nevertheless be forwarded to an appropriate VA examiner for review and a response to the above-posed questions regarding aggravation.

2.  In the interest of avoiding further remand, the RO should review the examination report/addendum to ensure that it is responsive to the remand directives.

3.  After completion of the above, the RO should review the expanded record and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

